

SECURED PROMISSORY NOTE
 
$86,612.00
June 11, 2009

 
FOR VALUE RECEIVED and as consideration for executing that certain Asset
Purchase Agreement of even date herewith (the “Asset Purchase Agreement”), and
the sale and transfer of the Assets described therein, GROVE POWER, INC., a
Florida corporation (the “Maker”), hereby promises to pay to R.B. GROVE, INC., a
Florida corporation, or its successors and assigns (the “Payee”), at 1881 NW
93rd Avenue, Doral, Florida or such other address as Payee shall provide in
writing to the Maker for such purpose, a principal sum of Eighty Six Thousand
Six Hundred and Twelve Dollars (U.S. $86,612.00) (the “Principal Amount”).


1.           Payments and Maturity.  Maker agrees to repay the Principal Amount
of this secured promissory note (the “Note”) and simple interest accrued thereon
over eighteen (18) months at the rate of eight percent (8%) per annum on the
date eighteen months from the date of this Note, November 11, 2010.


2.           No Prepayment Penalty.  The Principal Amount and any accrued and
unpaid interest thereon may be paid by Maker in whole or in part at any time
with no prepayment penalty.


3.           Default and Acceleration. Upon the occurrence of a Default (as
defined below), the Payee shall have the right (in addition to all other rights
it may have hereunder, under the Security Agreement, or under applicable law),
exercisable at the sole option of the Payee, to accelerate the entire
outstanding principal sum remaining due and unpaid plus all accrued and unpaid
interest thereon, which shall be due and payable within thirty (30) Business
Days of the date on which the written notice for the payment therefore provided
by the Payee is received by Maker.  If the Maker fails to pay such payment
pursuant to this Section on the date such amount is due in accordance with this
Section, the Maker will pay simple interest on such unpaid and overdue amount at
a rate of eighteen percent (18%) per annum (or such lesser amount permitted by
applicable law), accruing daily from such date until such amount, plus all such
interest thereon, is paid in full.


A “Default” means any one or more of the following events:


(a)           any failure by Maker to pay any amount hereunder, within fifteen
(15) Business Days of the due date of any such payment;
 
(b)           the commencement of any liquidation, reorganization, receivership,
bankruptcy, assignment for the benefit of creditors or other debtor-relief
proceeding by or against Maker, which is not discharged or cured by Maker within
sixty (60) days;
 
(c)           the Maker shall fail to observe or perform any other material
covenant, material agreement or material warranty contained in, or otherwise
commit any material breach of, the Asset Purchase Agreement or the Security
Agreement, and such material failure or material breach shall not, if subject to
the possibility of a cure by the Maker, have been remedied within thirty (30)
days after the date on which written notice of such failure or breach shall have
been received by Maker.

 
1

--------------------------------------------------------------------------------

 
 
4.           Secured Obligation. The obligations of Maker under this Note are
secured by the Maker’s grant of a subordinated security interest in and to the
Assets (as defined in the Asset Purchase Agreement) pursuant to and as described
in the Security Agreement (as defined in Section 13).  Payee represents and
warrants that the Assets were transferred free and clear of any liens, other
than as described herein and in the Security Agreement, by the Payee to the
Maker pursuant to the Asset Purchase Agreement.
 
5.           No Waiver of Payee’s Rights, etc.  All payments of principal and
interest shall be made without setoff, deduction or counterclaim.  No delay or
failure on the part of the Payee in exercising any of its options, powers, or
rights, nor any partial or single exercise of its options, powers or rights
shall constitute a waiver thereof or of any other option, power or right, and no
waiver on the part of the Payee of any of its options, powers or rights shall
constitute a waiver of any other option, power or right.  The Maker hereby
waives presentment of payment, protest, and any notices or demands in connection
with the delivery, acceptance, performance, default or endorsement of this
Note.  Acceptance by the Payee of less than the full amount due and payable
hereunder, except as otherwise agreed by the parties, shall in no way limit the
right of the Payee to require full payment of all sums due and payable hereunder
in accordance with the terms hereof.


6.           Modifications.  No term or provision contained herein may be
modified, amended or waived except by written agreement or consent signed by the
party to be bound thereby.


7.           Cumulative Rights and Remedies; Usury.  The rights and remedies of
the Payee expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available. If it shall be found that any interest outstanding
hereunder shall violate applicable laws governing usury, the applicable rate of
interest outstanding hereunder shall be reduced to the maximum permitted rate of
interest under such law.


8.           Collection Expenses.  If this obligation is placed in the hands of
an attorney for collection after default, and provided the Payee prevails on the
merits in respect to its claim of default, the Maker shall reimburse Payee for
the reasonable attorneys’ fees and expenses incurred by the Payee in pursuing
collection of this Note.


9.           Successors and Assigns. This Note shall be binding upon the Maker
and its successors and shall inure to the benefit of the Payee and its
successors and assigns. The term “Payee” as used herein, shall also include any
endorsee, assignee or other holder of this Note.


10.           Lost or Stolen Promissory Note. If this Note is lost, stolen,
mutilated or otherwise destroyed, the Maker shall execute and deliver to the
Payee a new promissory note containing the same terms, and in the same form, as
this Note.  In such event, the Maker may require the Payee to deliver to the
Maker an affidavit of lost instrument and customary indemnity in respect thereof
as a condition to the delivery of any such new promissory note.

 
2

--------------------------------------------------------------------------------

 


11.         Due Authorization.  This Note has been duly authorized, executed and
delivered by the Maker and is the legal obligation of the Maker, enforceable
against the Maker in accordance with its terms.


12.         Governing Law.  This Note shall be governed by and construed and
enforced in accordance with the internal laws of the State of Florida without
regard to the principles of conflicts of law thereof.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the county of Miami-Dade County, State of Florida, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.


13.         Definitions. For the purposes hereof, the following terms shall have
the following meanings:


“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the Stat of Delaware
of State of California are authorized or required by law or other government
action to close.


“Person” means a corporation, an association, a partnership, limited liability
company, an organization, a business, an individual, a government or political
subdivision thereof or a governmental agency.


“Security Agreement” means that certain Security Agreement of even date herewith
between Maker and Payee regarding the grant of a subordinated security interest
in the Assets, as amended, modified or supplemented from time to time in
accordance with its terms.

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Maker has caused this Secured Promissory Note to be duly
executed and delivered as of the date first set forth above.
 

 
GROVE POWER, INC.
         
/s/ Jeffrey Flannery
   
Jeffrey Flannery, CFO and Chairman
         
Accepted and agreed:
         
RB GROVE, INC.
         
/s/ Thomas Piper
   
Thomas Piper, President
 


 
4

--------------------------------------------------------------------------------

 